REVISED
                  United States Court of Appeals,

                          Fifth Circuit.

                           No. 96-11103.

 Carlos Perez FLORES, Individually and as Next Friend of Carlos
Tudon Flores, Deceased, et al., Plaintiffs,

 Carlos Perez Flores, Individually and as Next Friend of Carlos
Tudon Flores, Deceased, Plaintiff-Appellant,

                                 v.

         COUNTY OF HARDEMAN, TEXAS, et al., Defendants,

 County of Hardeman, Texas; Chester Ingram, Sheriff of Hardeman
County, Texas, Defendants-Appellees.

Christina Rose Moore, As Next Friend of Shelley Brianne Flores, a
Minor, Individually and as Next Friends of Carlos Tudon Flores,
Deceased, Plaintiff-Appellant,

                                 v.

         County of Hardeman, Texas, Defendant-Appellee.

                          Oct. 14, 1997.

Appeals from the United States District Court for the Northern
District of Texas.

Before JONES, EMILIO M. GARZA and PARKER, Circuit Judges.
     ROBERT M. PARKER, Circuit Judge:

     Carlos Perez Flores and Christina Rose Moore as next friend of

Shelley Brianne Flores appeal the grant of summary judgment for

defendants in their 42 U.S.C. § 1983 and Texas Tort Claims Act

claims against Hardeman County, Texas and Hardeman County Sheriff

Chester Ingram.   We affirm.

                   FACTS AND PROCEDURAL HISTORY

     Plaintiff's decedent Carlos Tudon Flores ("Flores") committed

                                  1
suicide while he was a pretrial detainee in the Hardeman County

Jail.   Flores was arrested after a one-hour standoff with police,

during which he stood on top of a building and fired a rifle,

hitting two police cars.   Flores was taken to the Hardeman County

Jail where he was booked, strip searched and placed in a security

cell.   The inside of the cell was visible through a small window in

the door.   Hardeman County Sheriff Chester Ingram ("Ingram") gave

orders to check Flores every half hour, instead of the usual

one-hour checks.   Ingram also ordered that Flores be stripped to

his underwear and given only a mattress and pillow instead of the

full issue of inmate supplies.        Ingram took these precautions

because, having known Flores all of his life, he felt that Flores

was not acting like himself.

     Flores talked to the custodial officer on duty and to another

inmate that first night.       Flores did not threaten or attempt

suicide or exhibit any overt signs that he intended to commit

suicide.    Flores declined breakfast the next morning.    At 11:28

Flores was taken for his arraignment, where his bail was set at

$225,000. His father was present at the arraignment, and testified

that he did not suspect that Flores was thinking about suicide.

     After the arraignment, Flores was fingerprinted, allowed to

shower and issued standard inmate supplies: a blanket, toothbrush,

cup and soap.   He was then placed in a larger cell and checked once

an hour.    The custodial officers could not visually check the

toilet and shower area of the new cell from outside the cell.    At

12:31 p.m. the custodial officer saw Flores walking around in his


                                  2
cell.    At 12:45 she could not see him, but could hear him on the

sound monitors.     At 1:20 p.m. the officer could not see Flores, so

she called out to him but he did not respond.              Because female

officers were not allowed to enter a male inmate's cell alone, she

went to find another officer, who was standing outside the jail

building. When they entered the cell, they found Flores hanging by

a piece of the blanket from the shower curtain rod.           The officers

cut Flores down and performed CPR, but could not revive him.

     Plaintiffs filed a complaint pursuant to 42 U.S.C. § 1983 and

the Texas Tort Claims Act, alleging that Flores's Fourth, Fifth

Sixth, and Fourteenth Amendment rights had been violated.               The

district    court   granted   summary   judgment    for    defendants   and

plaintiffs appeal.

                          STANDARD OF REVIEW

        To determine the appropriate standard to apply in analyzing

constitutional challenges by pretrial detainees, we must first

classify the challenge as an attack on a "condition of confinement"

or as an "episodic act or omission."       Hare v. City of Corinth, 74

F.3d 633, 644 (5th Cir.1996). A "condition of confinement" case is

a constitutional attack on "general conditions, practices, rules,

or restrictions of pretrial confinement."          Id.    In such cases we

may assume, by the municipality's promulgation and maintenance of

the complained of condition, that it intended to cause the alleged

constitutional deprivation.      Id. at 645.

        However, if the complained-of harm is a particular act or

omission of one or more officials, the action is characterized as


                                    3
an "episodic act or omission" case.              See Hare, 74 F.3d at 645.         In

an episodic act or omission case, an actor is usually interposed

between the detainee and the municipality, such that the detainee

complains first of a particular act of, or omission by, the actor

and then points derivatively to a policy, custom or rule (or lack

thereof) of the municipality that permitted or caused the act or

omission.       The detainee in such a case must establish that the

official(s) acted with subjective deliberate indifference to prove

a violation of his constitutional rights. Scott v. Moore, 114 F.3d

51,    54   (5th    Cir.1997)   (en    banc).      To    succeed    in   holding   a

municipality accountable for such a violation, the detainee must

show    that    the    municipal      employee    (1)    violated     his    clearly

established        constitutional      rights    with    subjective      deliberate

indifference and (2) the violation resulted from a municipal policy

or     custom   adopted    or   maintained        with    objective      deliberate

indifference.         Id., citing Farmer v. Brennan, 511 U.S. 825, 114

S.Ct. 1970, 128 L.Ed.2d 811 (1994).

       Hare, an episodic act or omission case, concerned a jail

suicide much like the one here.                 The question remanded to the

district court in that case was whether the defendants had actual

knowledge of the substantial risk of suicide and responded with

deliberate indifference.        Hare, 74 F.3d at 650.         The en banc court

recently applied Hare to a pretrial detainee claim based on a rape

by a jailer.       Scott v. Moore, 114 F.3d 51 (5th Cir.1997).              Although

the plaintiff in Scott pleaded the case as a "conditions" case for

failure to adequately staff, the en banc court held that it, too,


                                          4
was an "episodic act or omission" case.

         The   plaintiffs      here    have    attempted    to   plead   both   an

"episodic" case (based on Ingram's acts and omissions) and a

"conditions" case (based on training and staffing policies in

Hardeman County).        However, it is clear after Hare and Scott that

this is an episodic act or omission case.              We must therefore first

apply the subjective standard to the claims involving Ingram's acts

and omissions.        Only if we determine that Ingram violated Flores's

constitutional rights do we go on to consider whether Hardeman

County is liable for that violation.

                               SHERIFF'S LIABILITY

     A detainee's right to adequate protection from known suicidal

tendencies was clearly established when Flores committed suicide in

January 1990.     See Hare v. City of Corinth, 74 F.3d 633, 644 (5th

Cir.1996).     We will also assume, based on our holding in a previous

appeal   in    this    case,    that   Ingram    had   knowledge    of   Flores's

condition.     See Flores v. County of Hardeman, No. 93-9175 at 5,

1995 WL 295848 (5th Cir., April 17, 1995) (unpublished) ("[W]e

conclude that a genuine issue of material fact exists as to

Ingram's knowledge of Flores' condition.").                However, the summary

judgment evidence does not raise a genuine issue of material fact

concerning     whether     Ingram      acted    with   subjective    deliberate

indifference in providing Flores his constitutionally mandated

protection.      Sheriff Ingram in fact took appropriate action to

protect Flores.        He set up special procedures including periodic

checks at thirty minute intervals, a special security cell, and


                                         5
prohibited the issue of inmate supplies that Flores could use to

harm himself.   The protective procedures were kept in effect for

twelve hours. Ingram then exercised his judgment that the risk had

passed and removed the special procedures.   During the twelve hour

protection period, Flores talked to various jailers, an inmate, a

judge and his father.   He did not hint to any of these people that

he was contemplating suicide.    While it is easy in hindsight to

conclude that Ingram's decision to discontinue the protective

measures after twelve hours was ill advised, it was not, as a

matter of law, deliberately indifferent.         Because the summary

judgment evidence does not raise a genuine issue of material fact

concerning whether Ingram was deliberately indifferent to Flores's

suicidal tendencies, we affirm the summary judgment for Ingram.

                     HARDEMAN COUNTY LIABILITY

     Plaintiffs claim that Hardeman County has a policy or practice

of inadequate suicide detection, intervention, and prevention,

inadequate training and staffing, and unacceptably dangerous inmate

supplies, i.e. a blanket with holes in it, that was torn into

strips and used by Flores to hang himself.

     To prove an underlying constitutional violation in an episodic

act or omission case such as this one, a pretrial detainee must

first establish that an official acted with subjective deliberate

indifference.   Scott v. Moore, 114 F.3d 51, 54 (5th Cir.1997).

Only then may he hold a municipality accountable for that due

process violation.   Id.   Because we have held that plaintiffs' §

1983 claims against Ingram fail, those claims against Hardeman


                                 6
County necessarily fail as well.

     Likewise, plaintiffs' Eighth Amendment claims are without

merit.     The seriousness of Flores's alleged crimes support the

decision to set bail at $225,000.               See United States v. Bosquez-

Villarreal, 868 F.2d 1388, 1389 (5th Cir.1989).                    Further, summary

judgment evidence establishes that there was probable cause to

bring criminal charges against Flores.

                           TEXAS TORT CLAIMS ACT

         The district court dismissed plaintiffs' Texas Tort Claims

Act claims on jurisdictional grounds without prejudice pursuant to

Fed.R.Civ.P. 12(b)(1) and 12(b)(6).                In a footnote, the district

court     stated   that    even     if    it    had    maintained      supplemental

jurisdiction over the pendent claim, it would still have dismissed

the claim pursuant to 28 U.S.C. § 1376(c) since all other federal

claims in the lawsuit were dismissed.                      Section 1376(c) states,

"[t]he    district    courts      may    decline      to    exercise   supplemental

jurisdiction over a claim ... if the district court has dismissed

all claims     over   which    it   has       original      jurisdiction...."      We

conclude that the district court's decision to dismiss plaintiff's

claims without prejudice was not error.

                                    CONCLUSION

     Based    on   the    foregoing,      we    affirm       the   district   court's

judgment for the defendants.

     AFFIRMED.




                                          7